Exhibit 99.1 NEWS COLUMBIA LABORATORIES REPORTS FIRST QUARTER 2 Management will host Conference Call at 11:00 AM ET Today LIVINGSTON, NJ — May 7, 2009 — Columbia Laboratories, Inc. (Nasdaq: CBRX) today announced financial results for the three-month period ended March 31, 2009.Key financial results of the quarter include: Net revenues from U.S. sales of CRINONE® 8% increased 16% and prescriptions increased 22% over the first quarter of 2008 Net revenues of $7.3 million in the first quarter of 2009 compared to $8.9 million in the first quarter of 2008 and $7.1 million in the fourth quarter of 2008. The reduction in revenues in the 2009 first quarter vs. the 2008 first quarter resulted primarily from: Lower revenues from Lil'Drug Store Products of $1.0 million from a delay in a RepHresh® order and a lower royalty rate Reduction of $0.4 million due to currency adjustments, the Ardana bankruptcy in July 2008, and government discounts given by Merck Serono, despite the increase in foreign CRINONE® units Lower PROCHIEVE® sales in the 2009 first quarter vs. the 2008 first quarter Net loss of $5.3 million, or $(0.10) per basic and diluted share, compared to a net loss of $4.2 million, or $(0.08) per basic and diluted share, in the first quarter of 2008 "Our focus on our core U.S. CRINONE® business continued to generate results. U.S. CRINONE® revenues increased 16% and prescriptions increased 22% over first quarter 2008 levels," stated Robert S. Mills, Columbia's president and chief exective . "The increased U.S. CRINONE® revenues were overshadowed by elements beyond our control. While unit volumes for international CRINONE® were up 6%, related revenues decreased 14% due to price adjustments for government discounts and foreign exchange rates. In addition, Other Product sales decreased more than $1.2 million dollars, principally due to the combination of significantly lower sales of RepHresh® and the absence of Ardana license fees for STRIANT®. So while the net effect was a fiscally disappointing quarterly comparison, the unequal government discount adjustment comparison resolves in the third quarter and batch patterns should smooth out as the year progresses based on projected orders." "Rapid completion of the PREGNANT Study remains a top priority, as we are eager to tap the large, underserved market it represents. With 23 active study centers and five more study centers that have been initiated and should begin enrolling patients by the end of May, we remain confident that the 450-patient cohort will be fully enrolled by the end of 2009. This will enable us to meet our goal of reporting data in mid-summer 2010 and, if positive, filing with the FDA for a label expansion for PROCHIEVE® 8% and securing publications in peer-reviewed journals as soon as possible thereafter, " concluded Mills. Columbia Laboratories Reports First Quarter 2009 Financial Results Page 2 of 6 May 7, 2009 Additional highlights of the first quarter of 2009 included: · Two studies on the benefits of using CRINONE® 8% were accepted for publication in Fertility and Sterility, the official journal of the American Society for Reproductive Medicine (ASRM) · PREGNANT (PROCHIEVE® Extending GestatioN A New Therapy) Study protocol was presented and discussed at a scientific session of the Society for Maternal-Fetal Medicine (SMFM) 2009 Annual Meeting · Veteran pharmaceutical executive Frank C. Condella, Jr. was elected to the Company’s Board of Directors, bringing to eight the number of independent directors on Columbia’s nine-person Board.Mr. Condella, the immediate past CEO of SkyePharma, has worked for companies including Ivax, Alpharma and Roche Laboratories during his 30-plus year career First Quarter Financial Results Net revenues for the first quarter of 2009 were $7.3 million, compared to $8.9 million for the first quarter of 2008 and $7.1 million in the fourth quarter of Net revenues from Progesterone Products were $5.5 million in the first quarter of 2009 compared with $5.8 million in the first quarter of 2008.The 6% decrease primarily reflects a 14% decrease in international CRINONE® sales due to a combination of price adjustments for government discounts and lower foreign exchange selling prices relative to the dollar, and lower unit volume for PROCHIEVE®. U.S.
